Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election of Invention I and Species 3 (Figs. 9-12, claims 1 and 3-6) in the reply filed on 02/04/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2 and 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions and Species, there being no allowable generic or linking claim.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0001] of the Specification file do 05/24/2019, after “November 17, 2015,”, please add “now abandoned on 8/29/2019,”.
Appropriate correction is required.

Claim Objections
Claims 3 and 6 are objected to because of the following informalities:  
Regarding claim 3, please change its dependency to claim 1.
Regarding claim 6, after “inside the” in line 2 of the claim, please add “medium of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, in the phrase “wherein a pair of thermoelectric elements are symmetrically attached to the heat exchange member, and a pair of heat sinks are attached to the thermoelectric elements such that the pair of heat sinks are symmetrically disposed with respect to the heat exchange member”, it is unclear if the limitations “a pair of thermoelectric elements” and “a pair of heat sinks” is the same as the limitations “a thermoelectric element” in line 10 of the claim and “a heat sink” in line 12 of the claim, respectively, or not.   
Paragraph [0113] of the Specification filed on 05/24/2019 discloses “[t]he thermoelectric element 31 may be attached to an upper surface or a lower surface of the heat exchange duct 45, and in particular, a plurality of thermoelectric elements 31 may be uniformly attached to the upper surface or the lower surface of the heat exchange duct 45 to correspond to the U-shaped structure of the heat exchange duct 45.” (Also see Figs. 9-12).  It is unclear as to how the phrase “wherein a pair of thermoelectric elements are symmetrically attached to the heat exchange member, and a pair of heat sinks are attached to the thermoelectric elements such that the pair of heat sinks are symmetrically disposed with respect to the heat exchange member” should be interpreted.
Therefore, the phrase renders the claim indefinite. 
Regarding claim 3, claim 3 seems to be directed to elected Species 3, shown in Fig. 9 through Fig. 12, but has a dependency on claim 2, which is directed to non-elected Species 2, shown in Fig. 7 through Fig. 8.  It is unclear as to how one species can have a dependency on a different species.  Therefore, the dependency of claim 3 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Boddakayala (US 2013/0183555 A1, disclosed in IDS) in view of Ahn et al. (“Ahn”, US 2007/0248876 A1, disclosed in IDS).
Regarding claim 1,
a thermal manager configured to perform thermal management of a battery by a coolant (Boddakayala, [0028], [0036], Figs. 1-2 and 5-6, e.g., cooling plate (which is being interpreted as a thermal manager) configured to abut a set of batteries or battery modules so as to remove heat therefrom; coolant passes through the micro-conduits and absorbs heat generated by the battery cells; cooling plate 90 (thermal manager) is formed with a plurality of micro-conduits 280 that extend between the inlet manifold 220 and outlet manifold 230); 
a coolant circulation line being connected to the thermal manager (Boddakayala, [0007], [0028], [0031], [0032], [0057], Figs. 1-2, and 5, e.g., an inlet manifold configured to supply fluid from a heat exchanger to the cooling plate; an outlet manifold configured to return fluid to the heat exchanger; cooling plates include an inlet manifold and an outlet manifold that facilitate fluid circulation between the cooling plate and a heat exchanger; fluid line 140 is attached to the inlet nozzle 110 which connects to an inlet manifold; outlet nozzle 120 is attached to an outlet fluid line 150; (fluid line 140 and fluid line 150 are being interpreted as a coolant circulation line)); and 
a heat exchanger connected to the coolant circulation line (Boddakayala, [0007], [0028], [0031], [0032], [0057], Figs. 1-2, and 5, e.g., an inlet manifold configured to supply fluid from a heat exchanger to the cooling plate; an outlet manifold configured to return fluid to the heat exchanger; cooling plates include an inlet manifold and an outlet manifold that facilitate fluid circulation between the cooling plate and a heat exchanger; cooling plate 90 is in fluid communication with the heat exchanger 80; (as shown in Fig. 1, heat exchanger 80 being installed to the coolant circulation line (fluid line 140 and fluid line 150)).
Boddakayala teaches the thermal manager as disclosed above.  The limitation “configured to perform thermal management of the battery by a coolant” seems to be the intended use or function of the thermal manager, which does not distinguish/differentiate that of the Boddakayala reference. 
Boddakayala does not explicitly teaches wherein the heat exchanger comprises: a heat exchange member being installed to the coolant circulation line to cool or heat the coolant, a thermoelectric element being attached to the heat exchange member, and a heat sink being attached to the thermoelectric element, and wherein a pair of thermoelectric elements are symmetrically attached to the heat exchange member, and a pair of heat sinks are attached to the thermoelectric elements such that the pair of heat sinks are symmetrically disposed with respect to the heat exchange member.
However, in the same field of endeavor, Ahn teaches a heat exchange system that controls the temperature of a battery pack (Ahn, Title, Abstract).  Ahn also teaches a heat exchanger comprises: a heat exchange member being installed to the coolant circulation line to cool or heat the coolant, a thermoelectric element being attached to the heat exchange member, and a heat sink being attached to the thermoelectric element, and wherein a pair of thermoelectric elements are symmetrically attached to the heat exchange member, and a pair of heat sinks are attached to the thermoelectric elements such that the pair of heat sinks are symmetrically disposed with respect to the heat exchange member (Ahn, Figs. 1-3 (also see annotated Fig. 2 and Fig. 1 below), [0018], [0021], [0041], [0043], e.g., thermoelectric element is a Peltier element; inner heat exchange member is brought into direction contact with the heat exchange medium to control the temperature of the heat exchange medium; heat exchange unit 

    PNG
    media_image1.png
    845
    917
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    838
    824
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    956
    967
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the heat exchanger comprises: a heat exchange member being installed to the coolant circulation line to cool or heat the coolant, a thermoelectric element being attached to the heat exchange member, and a heat sink being attached to the thermoelectric element, and wherein a pair of thermoelectric elements are symmetrically attached to the heat exchange member, and a pair of heat sinks are attached to the thermoelectric elements such that the pair of heat sinks are symmetrically disposed with respect to the heat exchange member, for 
Boddakayala in view of Ahn teaches the heat exchanger comprises: a heat exchange member being installed to the coolant circulation line as disclosed above.  The limitation “to cool or heat the coolant” seems to be the intended use or function of the heat exchange member, which does not distinguish/differentiate that of the Boddakayala in view of Ahn. 
Regarding claim 3, Boddakayala teaches in view of Ahn teaches the system comprising the coolant circulation line as disclosed in claim 1 above.  Boddakayala does not teach wherein the heat exchange member further comprises a heat exchange duct being connected to the coolant circulation line, and a grid frame in which a plurality of grid flow channels are formed at a predetermined interval is installed inside the heat exchange duct.
However, in the same field of endeavor, Ahn teaches a heat exchange system that controls the temperature of a battery pack (Ahn, Title, Abstract).  Ahn also teaches a heat exchange member comprises a heat exchange duct being connected to the coolant circulation line, and a grid frame in which a plurality of grid flow channels are formed at a predetermined interval is installed inside the heat exchange duct (Ahn, Abstract, Figs. 1-3 (also see annotated Fig. 2 below), [0035], [0037], e.g., the heat exchange system includes a sealed type housing surrounding the outer surface of the battery pack such that a predetermined flow channel, through which a heat exchange medium flows, is defined between the housing and the battery pack, a driving fan mounted in the housing for driving the heat exchange medium to flow, and a heat 

    PNG
    media_image4.png
    845
    918
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the heat exchange member further comprises a heat exchange duct being connected to the coolant circulation line, and a grid frame in which a plurality of grid flow channels are formed at a predetermined interval is installed inside the heat exchange duct, for the purpose of effectively controlling the optimum operating temperature of the battery pack (Ahn, Abstract).
Regarding claim 4, Boddakayala teaches in view of Ahn teaches the system as disclosed in claim 3 above.  Boddakayala does not teach wherein the heat exchange duct comprises an inlet through which the coolant is introduced, and an outlet through 
However, in the same field of endeavor, Ahn teaches a heat exchange system that controls the temperature of a battery pack (Ahn, Title, Abstract).  Ahn also teaches a heat exchange duct comprises an inlet through which the coolant is introduced, and an outlet through which the coolant is discharged, wherein the inlet and outlet are respectively formed at both end portions of the heat exchange duct which includes a structural bent forming a U-shape (Ahn, Abstract, Figs. 1-3 (also see annotated Fig. 2 below), [0035], e.g., the heat exchange system includes a sealed type housing surrounding the outer surface of the battery pack such that a predetermined flow channel, through which a heat exchange medium flows, is defined between the housing and the battery pack, a driving fan mounted in the housing for driving the heat exchange medium to flow, and a heat exchange unit mounted at one side of the housing for controlling the temperature of the heat exchange medium; in the heat exchange system, the heat exchange medium, for example, air (which is being interpreted as coolant) is not introduced from the outside of the battery system, but is circulated in the battery system by the heat exchange unit; driving fan 120 is disposed below an inner heat exchange member 132 such that the air flowing through the first pipe 101 can be rapidly moved to the heat exchange unit 130, and the air having passed through the heat exchange unit 130 can rapidly flow through the second pipe 102).

    PNG
    media_image5.png
    845
    947
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the heat exchange duct comprises an inlet through which the coolant is introduced, and an outlet through which the coolant is discharged, wherein the inlet and outlet are respectively formed at both end portions of the heat exchange duct which includes a structural bent forming a U-shape, for the purpose of effectively controlling the optimum operating temperature of the battery pack (Ahn, Abstract).
Regarding claim 5, Boddakayala teaches in view of Ahn teaches the system as disclosed in claim 4 above.  Boddakayala does not teach wherein the inlet and the 
However, in the same field of endeavor, Ahn teaches a heat exchange system that controls the temperature of a battery pack (Ahn, Title, Abstract).  Ahn also teaches an inlet and an outlet of a heat exchange duct include a cross-sectional area smaller than a cross- sectional area of the heat exchange duct, and the inlet and the outlet are connected to a first end and a second end of the heat exchange duct by medium of expansion type connection portions (Ahn, Abstract, Figs. 1-3 (also see annotated Fig. 2 below), [0035], e.g., the heat exchange system includes a sealed type housing surrounding the outer surface of the battery pack such that a predetermined flow channel, through which a heat exchange medium flows, is defined between the housing and the battery pack, a driving fan mounted in the housing for driving the heat exchange medium to flow, and a heat exchange unit mounted at one side of the housing for controlling the temperature of the heat exchange medium; in the heat exchange system, the heat exchange medium, for example, air (which is being interpreted as coolant) is not introduced from the outside of the battery system, but is circulated in the battery system by the heat exchange unit; driving fan 120 is disposed below an inner heat exchange member 132 such that the air flowing through the first pipe 101 can be rapidly moved to the heat exchange unit 130, and the air having passed through the heat exchange unit 130 can rapidly flow through the second pipe 102; (as shown in annotated Fig. 2 below, the inlet and the outlet of the heat exchange 

    PNG
    media_image6.png
    1031
    945
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the inlet and the outlet of the heat exchange duct include a cross-sectional area smaller than a cross- sectional area of .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boddakayala (US 2013/0183555 A1, disclosed in IDS) in view of Ahn et al. (“Ahn”, US 2007/0248876 A1, disclosed in IDS) as applied to claim 5 above, and further in view of Boddakayala et al. (“Boddakayala”, US 20150244044 A1).
Regarding claim 6, Boddakayala teaches in view of Ahn teaches the system as disclosed in claim 5 above.  Boddakayala in view of Ahn does not teach wherein a baffle having a plurality of small through holes is installed inside the expansion type connection portions.
However, in the same field of endeavor, Boddakayala teaches a system may include a plurality of battery cells, a thermal plate, and an inlet manifold; and the thermal plate may support the battery cells and includes a heat exchange region and two lateral sides defining two planes (Boddakayala, Abstract).  Boddakayala also teaches a liquid thermal management system may include a thermal plate 206 (which is being interpreted as heat exchange member) including an inlet port 202, an inlet manifold 204, a heat exchange region 203, an outlet manifold 208, and an outlet port 210; the inlet port 202 may be side-mounted relative to the thermal plate 206 and deliver thermal fluid to the inlet manifold 204; the inlet manifold 204 (which is being interpreted as expansion type connection portion), the heat exchange region 203, and 

    PNG
    media_image7.png
    740
    573
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a baffle having a plurality of small through holes is installed inside the expansion type connection portions, for the purpose of improving thermal fluid delivery (Boddakayala, [0036]) and/or durability (Boddakayala, [0053]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Oh et al. (US 20150101354 A1) teaches an air conditioning system and method for a high-voltage battery of a vehicle a pair of thermoelectric elements (800) are symmetrically attached to a heat exchange member (700), and a pair of heat sinks (400) are attached to the thermoelectric elements such that a pair of heat sinks are symmetrically disposed with respect to the heat exchange member (700) (Oh, Figs. 1-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on M, Th, F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723